STEVENS, Presiding Judge
(specially concurring).
It is my opinion that this case is an excellent illustration of the reason that the case law rule that joyriding (A.R.S. § 13-672) is not a lesser included offense in grand theft auto should be changed. The case law is clearly contrary to my personal views. State v. Parsons, 70 Ariz. 399, 222 P.2d 637 (1950); State v. Jackson, 101 Ariz. 399, 420 P.2d 270 (1966); and State v. Cobb, 2 Ariz.App. 71, 406 P.2d 421 (1965). Subject to the above views, I concur.